PER CURIAM:
Jerry Industrious appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on Industrious’ motion for reduction of sentence filed pursuant to 18 U.S.C. § 8582(c)(2) (2000). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Industrious, Nos. 1:00-cr-00020-NCT; 1:06-cv-00094-NCT (M.D.N.C. Oct. 24, 2007). We further deny Industrious’ motion for appointment of counsel. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.